DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.
 	Claims 1-15 are currently pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verfl et al. (Pub. No. US 2020/0170339). Verfl discloses a shoe sole (see figures 1-5 and 12) comprising: a bottom surface (see figure 5) including a plurality of grooves (the outsole has a plurality of sipes 74 extending laterally across the outsole 22) arranged in a longitudinal direction of the shoe sole for engaging front and rear engagement parts formed parallel to a pedal shaft of a bicycle pedal (intended use limitation), the bottom surface having a forefoot region (toe end 28), a posterior foot region (heel region 34, see figure 5) and a midfoot region(26) located between the forefoot region and the posterior foot region; and a protrusion (area between the sipes 74) having a ground contact surface between the grooves adjacent in the longitudinal direction, the protrusion having a first recess (traction unit 80 comprising a circular channel 82 bisected by a diagonal channel 84, see figures 5 & 12) located in a center of the protrusion, the protrusion having a width in the longitudinal direction on an inner side (medial side 30, see figure 5) in the left-right direction with respect to both feet of a wearer that is wider than a width in the longitudinal direction on an outer side (lateral side 32) in the left-right direction with respect to both feet of the wearer at the forefoot region and the midfoot region, the posterior foot region (34) being free of the protrusion (see figure 5); shoe (24) comprising the shoe sole and further comprising: an upper part (24) coupled to the shoe sole (see figure 1); the shoe sole further comprising a plurality of protrusions that are identical to the protrusion, the shoe sole having a posterior foot area that is free of the plurality of protrusions (see figure 8); and the shoe sole wherein the plurality of protrusions and the protrusion are first protrusions, the shoe sole further including a plurality of second protrusions, each of the second protrusions having a second recess and is free of an annular groove (see annotated figure 8 below).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Verfl in view of Brown et al. (D840,138).
With respect to claim 2, Verfl discloses wherein the plurality of grooves includes at least one first groove formed so that a center line extends in the left-right direction that is perpendicular to a sole center line of the shoe sole in the longitudinal direction, and a plurality of second grooves disposed respectively before and after the first groove and formed so that center lines of second grooves extend across the left-right direction, and the center lines of the plurality of the second grooves on a rear side of the first groove being inclined rearwardly towards the outer side in the left-right direction with respect to both feet of the wearer, and the center lines of the plurality of the second grooves on a front side of the first groove appear to be inclined forwardly towards the outer side in the left-right direction with respect to both feet of the wearer, the first groove being disposed in a region including spaced 20% to and including spaced 50% of a total length of the shoe sole from a front end of the shoe sole. Verfl as described above discloses all the limitations of the claims except for the specific direction of the grooves. However, Verfl discloses that in  alternative embodiments, the plurality of grooves/sipes 74 may have alternative orientations, numbers, depths, may vary, and/or may otherwise differ from the sipes 74 depicted. Advantageously, the sipes 74 provide increased flexibility and/or traction. This advantage is enhanced by the consistent depth of the sipes 74 as the sipes pass through the portion of the outsole 22 defining the concavity 52. Brown discloses wherein the plurality of grooves includes at least one first groove (see  figure 2) formed so that a center line extends in the left-right direction that is perpendicular to a sole center line of the shoe sole in the longitudinal direction, and a plurality of second grooves disposed respectively before and after the first groove (See figure 2) and formed so that center lines of second grooves extend across the left-right direction, and the center lines of the plurality of the second grooves on a front side of the first groove being inclined rearwardly towards the outer side in the left-right direction with respect to both feet of the wearer, and the center lines of the plurality of the second grooves on a rear side of the first groove being inclined forwardly towards the outer side in the left-right direction with respect to both feet of the wearer, the first groove being disposed in a region including spaced 20% to and including spaced 50% of a total length of the shoe sole from a front end of the shoe sole (see figure 2); wherein the first groove is arranged in a region corresponding to a thumb ball of the wearer's foot; and an upper part (See figures 1 & 3) coupled to the shoe sole. Therefore, it would have been obvious to one of ordinary skill in the art in view of Brown to modify the direction of the plurality of second groove as claimed since Verfl discloses the plurality of grooves/sipes 74 may have alternative orientations, numbers, depths, may vary, and/or may otherwise differ from the sipes 74 depicted.
With respect to claims 2-5, Verfl as modified above discloses wherein the plurality of grooves includes at least one first groove formed so that a center line extends in the left-right direction that is perpendicular to a sole center line of the shoe sole in the longitudinal direction, and a plurality of second grooves disposed respectively before and after the first groove and formed so that center lines of second grooves extend across the left-right direction, and the center lines of the plurality of the second grooves on a front side of the first groove being inclined rearwardly towards the outer side in the left-right direction with respect to both feet of the wearer, and the center lines of the plurality of the second grooves on a rear side of the first groove being inclined forwardly towards the outer side in the left-right direction with respect to both feet of the wearer, the first groove being disposed in a region including spaced 20% to and including spaced 50% of a total length of the shoe sole from a front end of the shoe sole; wherein the first groove is arranged in a region corresponding to a thumb ball of the wearer's foot (see figures 5 & 12); wherein the center lines of the second grooves can be inclined at an angle including 1 degree to and including 3 degrees with respect to the center line of the first groove.
Claim(s) 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Verfl in view of Benzien (D833,723). Verfl as described above discloses all the limitations of the claims except for the recess having three recessed arms. Benzien discloses a shoe sole (outsole, see figures 1-5) comprising: a protrusion (see the shuriken outline shaded in grey in figures 6-7) having a ground contact surface (explicit to outsoles); and a recess (opening surrounded by the shuriken grey outline) having a recessed surface with respect to the protrusion (see figures 6-7), the recess having a groove (the shuriken groove shown with hidden line) formed at a center of the recess, the groove having at least one groove arm (the groove shown with hidden lines in figures 6-7 has three arms forming the shuriken shape) formed at the center of the recess; wherein the at least one groove arm includes three groove arms each extending radially from the center of the recess (see figures 6- 7); and the shoe sole further comprising a plurality of recesses, each of the recesses includes a corresponding groove having at least one groove arm (see figures 1-5). It would have been obvious to one of ordinary skill in the art to modify the shape of the recess of Verfl to have three arms as taught by Benzien. The motivation for doing so would be to alter the traction characteristic of the outsole.
With respect to claims 7-12, the combination of Verfl/Benzien discloses wherein the first recess has at least one recessed arm (the groove shown with hidden lines in figures 6-7 has three arms forming the shuriken shape) extending radially from a center of the first recess; wherein the at least one recessed arm includes three recessed arms each extending radially from the center of the first recess; wherein the first recess includes an annular groove having at least one groove arm formed at the center of the first recess; wherein the at least one groove arm includes three groove arms each extending radially from the center of the first recess (see figures 6-7 of Benzien); wherein the shoe sole further comprises a plurality of protrusions that are identical to the protrusion, the shoe sole having a posterior foot area that is free of the plurality of protrusions (see annotated figure 8 below); and wherein the plurality of protrusions and the protrusion are first protrusions, the shoe sole further including a plurality of second protrusions, each of the second protrusions having a second recess and is free of an annular groove (see annotated figure 8 below).
With respect to claims 13-15, Verfl as modified by Benzien discloses a shoe sole comprising: a protrusion (area between sipes 74, see figures 5& 12) having a ground contact surface; a plurality of first slits (plurality of substantially rectangular indentations 78 are positioned within the medial side region 42 and the lateral side region 46, see figures 5 & 12) disposed along an outer side edge of the shoe sole, and a plurality of second slits (plurality of substantially rectangular indentations 78 are positioned within the medial side region 42 and the lateral side region 46) disposed along an inner side edge of the shoe sole; and a recess (as modified by Benzien) having a recessed surface with respect to the protrusion, the recess having a groove formed at a center of the recess, the groove having at least one groove arm formed at the center of the recess, the at least one groove arm extending laterally between the plurality of first and second slits (the recess is located between the medial side and lateral side); wherein the at least one groove arm includes three groove arms each extending radially from the center of the recess (as modified by Benzien); and the shoe sole comprising a plurality of recesses, each of the recesses includes a corresponding groove having at least one groove arm.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference as combined and as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
10/28/2022